TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00704-CV


In re John D. Byram




ORIGINAL PROCEEDING FROM BLANCO COUNTY


O R D E R
PER CURIAM
	Relator has filed a motion for emergency relief and petition for writ of mandamus,
complaining of the trial court's discovery order.  Having reviewed the order, relator's petition, and
the record, we grant relator's motion for emergency relief and stay the trial court's order pending our
consideration of the merits of the petition for writ of mandamus.  See Tex. R. App. P. 52.10.  The
real party in interest is requested to file a response by November 9, 2012.  See id. R. 52.4.
		It is ordered October 26, 2012.


Before Chief Justice Jones, Justices Puryear and Goodwin